DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-7 are pending.
Claims 1-7 are allowed.
Priority
Claims 1-7 are given the benefit of priority to Provisional Application No. 61/684,221, filed 17 August 2012. Priority is not given to Application No. 13/283,320 or Provisional Application No. 61/407,377 because those two applications do not describe the limitations in instant independent claim 1 of wells in an array that are distinguishable by shape, dimension, or a defined spatial arrangement that is an alternating arrangement.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 26 March 2019.  These drawings are accepted.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 recite a sequencing method that uses an array of wells that are distinguishable by shape, dimension, or a defined spatial arrangement that is an alternating arrangement and use of data from the array in a phase state model that compares data from a first set of wells and a second set of wells to perform base calling analysis and revision of sequence information. The closest prior art is United States Patent No. 10,273,540, to which priority is claimed. The instant application is a continuation of United States Patent No. 10,273,540. United States Patent No. 10,273,540 does not claim use of an array with a defined spatial arrangement that is an alternating arrangement and use of data from the array in a phase state model that compares data from a first set of wells and a second set of wells to perform base calling analysis and revision of sequence information.
Instant claims 1-7 use an array of wells that are distinguishable by shape, dimension, or a defined spatial arrangement that is an alternating arrangement. The array of wells is unconventional and establishes that the claims recite significantly more than an abstract idea. The claims are therefore patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner can normally be reached M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN S BRUSCA/Primary Examiner, Art Unit 1631